TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 25, 2014



                                     NO. 03-13-00379-CV


                                   Janos Farkas, Appellant

                                               v.

                               Second Congress, Ltd., Appellee




          APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
             DISMISSED AS MOOT -- OPINION BY JUSTICE ROSE


This is an appeal from the order signed by the trial court on April 3, 2013. Having reviewed the

record, the Court agrees that the appeal should be dismissed. Therefore, the Court dismisses the

appeal as moot. The appellant shall pay all costs relating to this appeal, both in this Court and

the court below.